Opinion issued May 11, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00231-CV
____________

IN RE JAMES A. HOPKINS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINIONRelator , James A. Hopkins, has filed a petition for a writ of mandamus seeking
to compel the named relator, Latonia D. Wilson, District Clerk of Galveston County,
to file relator’s “Petition for Expunction of Records” and relator’s motion for hearing
by conference call.


  This Court has  no jurisdiction to issue a writ of mandamus
against a district clerk unless necessary to enforce our appellate jurisdiction.  In re
Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999) (orig.
proceeding).  The filing of a notice of appeal invokes this Court’s jurisdiction.  See
id. (citing Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.1996), Rhem v. State,
820 S.W.2d 946, 947 (Tex. App.—Houston [1st Dist.] 1991) (published order)).  
          We have no jurisdiction over relator’s trial-court cause.  Accordingly, we
dismiss relator’s petition for a writ of mandamus for want of jurisdiction.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.